In a divorce action, the defendant husband appeals from an order of the Supreme Court, Westchester County (Kelly, J.), dated October 20, 1980, which granted plaintiff’s motion, pursuant to CPLR 3217 (subd [b]), for leave to discontinue her action without prejudice. Order reversed, on the law, with $50 costs and disbursements, and plaintiff’s motion is denied. Plaintiff sought leave to discontinue her action to enable her to commence a new action on the same grounds, governed by part B of section 236 of the Domestic Relations Law, which is applicable only to actions commenced on or after July 19, 1980 (see Domestic Relations Law, § 236). Therefore her motion should have been denied (see Valladares v Valladares, 80 AD2d 244). Cohalan, J. P., Hargett, O’Connor and Thompson, JJ., concur.